Citation Nr: 1448851	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for plantar fasciitis of the left foot.

4.  Entitlement to service connection for plantar fasciitis of the right foot.

5.  Entitlement to service connection for bilateral shin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In June 2013, the Veteran presented sworn testimony during a personal hearing in Boise, Idaho, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the June 2013 hearing, the Veteran submitted additional evidence directly to the Board.  She also submitted a written waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c)(2014).


FINDINGS OF FACT

1.  In June 2013, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that she was withdrawing from her appeal the claims of entitlement to right knee and left knee disabilities and plantar fasciitis of both feet. 
 
2.  The Veteran does not have current bilateral shin disability.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal by the Veteran as to the claims of entitlement to service connection for right knee and left knee disabilities and plantar fasciitis of the left and right feet are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The Veteran does not have a bilateral shin disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of claim

The Veteran's claims of entitlement to service connection for the right knee and left knee disabilities and plantar fasciitis of both feet were denied by the RO in a November 2010 decision.  The Veteran perfected a timely appeal as to the RO's determinations.  See VA Form 9 dated March 2012.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  Here, the Veteran expressed her intent to withdraw from the appeal of the claims of entitlement to service connection of the right knee and left knee disabilities and plantar fasciitis of the left and right feet in a statement (VA Form 21-4138) dated June 2013.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal her claims of entitlement to service connection of the right knee and left knee disabilities and plantar fasciitis of the left and right feet there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review said claims, and they must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in September 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  
Additionally, the Veteran was afforded a VA examination in October 2010, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report is sufficient relative to the claim addressed herein, as it predicated on consideration of the STR medical reports in the Veteran's claims file, as well as specific, examination findings.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist to obtain a VA examination to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from either disease or injury incurred during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran claims entitlement to service connection for a bilateral shin disability, which she asserts is due to her active military service.  Specifically, she contends that, in December 1987, she fell out of a vehicle resulting in injuries to her bilateral shins.  See, e.g., Board hearing transcript dated June 2013.  For the reasons set forth below, the Board concludes that service connection is not warranted.

A review of the Veteran's STRs showed that she sought treatment for complaints of knee pain in November 1987.  Specifically, a November 1987 STR documented that the Veteran fell on her left knee and sustained a pre-tibia abrasion below the patella.  A follow-up visit, on November 1987 indicated that, after the Veteran used crutches and rested, she was feeling "ninety-five percent better."  See STR dated November 1988.  In December 1987, the Veteran made complaints of lower leg pain.  At that time, an X-ray revealed no abnormalities.  Specifically, the treatment provider stated "X-ray of [the] area [does] not demonstrate any form of pathology."  See STR dated December 1987.  However, an X-ray in January 1988 showed a stress fracture.  

National Guard service treatment records dated August 1991 revealed the Veteran sought treatment for knee pains and was diagnosed with an anterior cruciate strain.  The private treatment provider stated she "has had water deposits on [the] same knee."  See STR dated August 1991.  The private treatment provider indicated that the Veteran had sensitivities when walking or lifting leg.  Upon examination, the private treatment provider noted no inflammation or discoloration and the patella positioning was within normal limits.  Id.  In January 1993, the Veteran underwent a physical exam, at which time no complaints of shin pain or a diagnosis of a shin disability were documented. 

The Veteran was afforded a VA examination in October 2010.  She indicated that she has not been evaluated for her bilateral shin pain since her separation from the National Guard.  She stated that she could not afford treatment.  The examiner noted that the Veteran currently works as a cashier clerk.  The Veteran stated she is on her feet eight hours a day, which causes pain in her knees, legs, and feet.  Upon examination, the Veteran's bilateral shin revealed no abnormalities, swelling, redness, or bruising.  See VA examination report dated October 2010.  The examiner stated there is very mild tenderness, however, no localized tenderness of the bilateral shins.  An X-ray was conducted and showed no abnormalities.  The examiner concluded that there is no evidence of a chronic condition of the bilateral shins.  Id. 

At the June 2013 Board hearing, the Veteran testified that she has experienced bilateral shin pain since her initial injury; however, has not sought treatment since her service in the National Guard.  See Board hearing transcript dated June 2013.  Specifically, the Veteran indicated that she last sought treatment at an outpatient clinic for her bilateral shin pain, while in the National Guard.  However, she testified that, since that time, she has not been diagnosed with a disability of either shin or sought formal treatment for shin pain.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

In this case, the competent evidence shows that the in-service bilateral shin pain, pre-tibia abrasion, resolved without residual disabilities.  This is supported by the lack of findings of any chronic disabling residuals of those in-service episodes subsequently or in the post-service years up to the present.  The Veteran has not submitted any medical evidence to contradict the findings set forth in the October 2010 VA examination report.  Moreover, as will be discussed below, the Veteran's self-reported history of a bilateral shin disability is not supported by post-service medical evidence.

The Board acknowledges the Veteran's testimony concerning in-service injury and continuous symptomatology of her bilateral shin disability.  See, e.g., Board hearing transcript dated June 2013.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that pain may be due to an underlying disability is commonly known and, therefore, the Veteran's testimony that his shin pain is related to chronic shin disability that is related to service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, and do objective testing to determine the presence of underlying pathology.  

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Board does not dispute the Veteran's contentions that she experiences shin pain.  However, the her self-reported bilateral shin disability is not supported by the post-service medical evidence. See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.) 

Accordingly, the Board finds that the evidence of record fails to show a current diagnosis of bilateral shin disability any time during the claim period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a chronic bilateral shin disability at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral shin disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a bilateral shin disability is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2013).


ORDER

1.  Entitlement to service connection for left knee disability is dismissed.

2. Entitlement to service connection for right knee disability is dismissed.

3.  Entitlement to service connection for plantar fasciitis of the left foot is dismissed.

4.  Entitlement to service connection for plantar fasciitis of the right foot is dismissed.

5.  Entitlement to service connection for bilateral shin disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


